tcmemo_2013_68 united_states tax_court raymond wright petitioner v commissioner of internal revenue respondent docket no 6240-01l filed date raymond wright pro_se marie e small for respondent supplemental memorandum opinion carluzzo special_trial_judge although required to do so petitioner failed to file a federal_income_tax return for or or timely pay his federal_income_tax due for those years bad things happen if you fail to pay federal income taxes when due 550_us_501 want proof review the litigation history with respect to the determination redetermination and collection of petitioner’s and federal_income_tax liabilities start with wright v commissioner tcmemo_1998_224 aff’d without published opinion 173_f3d_848 2d cir deficiency case then wright v commissioner tcmemo_2002_312 vacated and remanded 381_f3d_41 2d cir then wright v commissioner tcmemo_2006_273 vacated and remanded 571_f3d_215 2d cir and then 471_fedappx_21 2d cir vacating and remanding the order and decision entered in this case on date after more than a thousand pages of trial transcripts and decades after petitioner’s and federal income taxes were due the parties continue to dispute the extent to which those liabilities have been paid or overpaid but there is some light at the end of the tunnel the matter is once again before this court on remand from the u s court_of_appeals for the second circuit for further consideration consistent with its summary order and mandate in 471_fedappx_21 viewed against the history of this case our charge in this third remand is narrow the issue now before us is whether a federal_income_tax refund apparently due to petitioner should be credited against his and federal_income_tax liabilities including the interest accrued on those liabilities underlying liabilities more specifically the mandate currently in effect requires that we decide whether the refund - if such refund was due to wright - was sent to him as noted in the mandate such a finding is required in order to address petitioner’s argument that he did not receive a refund of dollar_figure a further trial was conducted to allow for the introduction of evidence regarding the processing of petitioner’s federal_income_tax refund the evidence introduced at the further trial consists entirely of evidence respondent offered which includes respondent’s records with respect to petitioner’s federal_income_tax liability according to those records the dollar_figure overpayment of petitioner’s federal_income_tax was refunded to him in due course in date that being so respondent argues that petitioner is not entitled to credit the overpayment of his federal_income_tax against the underlying liabilities petitioner declined to testify at the further trial instead as he did with respect to his federal_income_tax refund petitioner challenges the reliability of respondent’s records and argues that those records fail to prove that he actually received the federal_income_tax refund apparently due to him the circumstances surrounding the treatment of petitioner’s federal_income_tax refund are more than adequately recited in the above-referenced opinions and order no point would be served in repeating that entire history here suffice it to note that as it turned out we found that petitioner did not receive a refund of overpaid federal_income_tax even though respondent’s records suggest that he did for our purposes we need comment only on some of the differences between and first and foremost petitioner has presented no evidence by his own testimony or otherwise showing that he has not been given credit for the overpayment by refund or otherwise second unlike the situation with respect to none of the witnesses called to testify addressed a federal_income_tax refund due to petitioner for third unlike respondent’s records for petitioner’s federal_income_tax liability respondent’s records with respect to petitioner’ sec_1the effects of the overpayment of petitioner’s federal_income_tax on the underlying liabilities have now been taken into account and are reflected in the decision entered on date 2petitioner’s statement that he received no such refund either directly or indirectly made in his status report filed date does not constitute evidence see rule c tax_court rules_of_practice and procedure furthermore nothing in the record suggests that the irs correspondence referenced in para of that status report relates to the overpayment of petitioner’s federal_income_tax liability federal_income_tax liability do not show that a hold was placed on the refund fourth unlike the situation with respect to the overpayment of petitioner’s federal_income_tax nothing in the record suggests that petitioner requested that the overpayment of his federal_income_tax be applied to the underlying liabilities which had not yet been assessed as of the date that respondent’s records show the refund to have been issued fifth nothing in the record suggests that petitioner timely contacted respondent to inquire about a refund of federal_income_tax that he now argues he did not receive lastly and for purposes of petitioner’s claim to an abatement of interest respondent’s records show that the overpayment of petitioner’s federal_income_tax was not credited against the underlying liabilities and nothing submitted in evidence by either party suggests that it should have been we consider petitioner’s argument that he did not receive a refund of dollar_figure against respondent’s evidence that shows otherwise under the circumstances petitioner’s argument is no substitute for evidence see estate of 3in order to give effect to petitioner’s request that the overpayment of his federal_income_tax liability be credited against what were then nothing more than proposed deficiencies respondent requested that he consent to the assessment of the proposed deficiencies petitioner refused or otherwise failed to do so and the assessments of the underlying liabilities were ultimately made pursuant to the decision entered on date in the deficiency case see sec_6213 c runnels v commissioner 54_tc_762 taking into account the presumption of regularity see 272_us_1 the presumption of regularity supports the official acts of public officers and in the absence of clear evidence to the contrary courts presume that they have properly discharged their official duties and in the absence of any evidence in support of petitioner’s argument or otherwise in conflict with respondent’s records with respect to petitioner’s federal_income_tax liability we find that the events recorded in those records occurred as indicated that being so petitioner is not entitled to any credit against the underlying liabilities attributable to the overpayment of his federal_income_tax to reflect the foregoing an appropriate decision will be entered
